

114 HR 6016 IH: Citizens’ Right to Know Act of 2016
U.S. House of Representatives
2016-09-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 6016IN THE HOUSE OF REPRESENTATIVESSeptember 13, 2016Mr. Poe of Texas introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo require States and units of local government receiving funds under grant programs operated by
			 the Department of Justice, which use such funds for pretrial services
			 programs, to submit to the Attorney General a report relating to such
			 program, and for other purposes.
	
 1.Short titleThis Act may be cited as the Citizens’ Right to Know Act of 2016. 2.Reporting requirement for Department of Justice grant recipients using funds for pretrial services programs (a)In generalFor each fiscal year in which a State or unit of local government receives funds under any grant program operated by the Department of Justice, including the Edward Byrne Memorial Justice Assistance grant program under subpart I of part E of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3750 et seq.), and which uses funds received under such program for a pretrial services program, the State or unit of local government shall submit to the Attorney General a report which contains the following:
 (1)The name of each defendant participating in a pretrial release program administered by the pretrial services program, and whether, as applicable, each such defendant appeared for trial and any post-release required court appearance.
 (2)Information relating to the previous arrest record of each defendant participating in the pretrial services program.
 (b)Publication requirementSubject to any applicable confidentiality requirements, the Attorney General shall, on an annual basis, make publicly available the information received under subsection (a).
 (c)Reduction in fundingThe Attorney General shall, for State or unit of local government which fails to comply with the requirement under subsection (a) for a fiscal year, reduce the amount that the State or local government would otherwise receive under each grant program described in subsection (a) in the following fiscal year—
 (1)in the case that the failure to comply with such requirement was the first such failure, by 25 percent; or
 (2)in the case that the failure to comply with such requirement was the second or subsequent such failure, by 50 percent.
 (d)ReallocationAmounts not allocated to a State or unit of local government under subsection (c) shall be reallocated under each such grant program to States and units of local government that comply with the requirement under subsection (a).
			